Case: 3:21-cv-00193-TMR-MRM Doc #: 19 Filed: 08/13/21 Page: 1 of 2 PAGEID #: 210




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON


JESSICA LYNN GRIECO,

                        Petitioner,              :   Case No. 3:21-cv-193

       - vs -                                        District Judge Thomas M. Rose
                                                     Magistrate Judge Michael R. Merz

TERI BALDAUF, Warden,
 Ohio Reformatory for Women,

                                                 :
                        Respondent.


      DECISION AND ORDER DENYING SECOND MOTION FOR
                  EVIDENTIARY HEARING


       This habeas corpus case is before the Court on the Petitioner’s second Motion for an

Evidentiary Hearing (ECF No. 18). In denying her first Motion for Evidentiary Hearing (ECF No.

14), the Court wrote:

                However, the Supreme Court of the United States has interpreted the
                AEDPA to prohibit evidentiary hearings in § 2254 cases until and
                unless the petitioner has established under 28 U.S.C. § 2254(d)(2)
                that the state court’s decision is based on an unreasonable
                determination of the facts in light of evidence presented to those
                state courts. Cullen v. Pinholster, 563 U.S. 170 (2011).

                Accordingly, Petitioner’s Motion for Evidentiary hearing is
                DENIED without prejudice to its renewal if the requirements of
                Pinholster are met.


(Order, ECF No. 17). Although she cites Pinholster in her current motion, Petitioner has in no

way yet satisfied the Pinholster standard of showing that the state courts made unreasonable


                                                1
Case: 3:21-cv-00193-TMR-MRM Doc #: 19 Filed: 08/13/21 Page: 2 of 2 PAGEID #: 211




determinations of fact based on the evidence before them. Although the Court has ordered

production of the State Court Record, that has not yet occurred and is not due until September 20,

2021 (ECF No. 9). The Court cannot possibly evaluate the state courts’ determinations of fact

until the record has been filed.

       Petitioner’s second Motion for Evidentiary Hearing is therefore DENIED.



August 13, 2021.

                                                           s/ Michael R. Merz
                                                          United States Magistrate Judge




                                                2
